                           3:18-cv-03004-RM-TSH # 14             Page 1 of 2
                                                                                                            E-FILED
                                                                     Monday, 05 November, 2018 12:40:10 PM
                                                                                Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

William Westwood,                                 )
                                                  )
                         Plaintiff,               )
    v.                                            )            Case No.18-CV-3004-RM-TSH
                                                  )
Springfield Clinic, LLC,                          )
                                                  )
                         Defendant.               )


                        REQUEST FOR SCHEDULING CONFERENCE


          Plaintiff William Westwood respectfully requests that the Court set a Scheduling Conference

in this matter, pursuant to Rule 16.2. Defendant waived service of process on January 18, 2018, and

the parties conducted a Rule 26(f) Conference on July 10, 2018. The parties submitted a report of

this conference and proposed discovery plan on July 31, 2018.

          Plaintiff asked Defendant to join in this request.      Defendant’s counsel indicated that

Springfield Clinic, LLC would not agree, citing as its reason Defendant’s still pending motion to

dismiss (filed March 2, 2018). But “there is no requirement that the discovery cease during the

pendency of a motion to dismiss unless the court has ordered a stay, which it has not done in this

case.”1

          In light of the above Westwood requests that the Court schedule a Rule 16 Scheduling

Conference in this matter as soon as is convenient for the Court.



1
  SK Hand Tool Corp. v. Dresser Indus., Inc., 852 F.2d 936, 945 (7th Cir. 1988). See generally Daniel J.
Hartwig Assocs., Inc. v. Kanner, 913 F.2d 1213, 1223 (7th Cir. 1990)
 (“ it is not proper to unilaterally forego discovery and then expect the trial court to change its trial
calendar if it finds that personal jurisdiction is proper. By failing to request a stay of discovery,
Kanner relied to his own detriment on an assumption that he would prevail on
his motion to dismiss.”).



                                                      1
                          3:18-cv-03004-RM-TSH # 14            Page 2 of 2




Dated: November 5, 2018                        Respectfully submitted,


                                               /s/ Amanda L. Bruss
                                               Amanda L. Bruss
                                               Harmon Seidman & Bruss LLC
                                               8728 East 54th Place
                                               Denver, CO 80238
                                                (303) 371-6754
                                               amanda@harmonseidman.com

                                               Attorney for Plaintiff William Westwood




                                   CERTIFICATE OF SERVICE

          I hereby certify that on November 5, 2018 I caused a true and correct copy of the foregoing

to be filed via the cm/ecf system, which will serve a notice of electronic filing to all counsel of

record.



                                               /s/ Amanda L. Bruss
                                               Amanda L. Bruss




                                                   2
